TOWN OFFICERS — RESIDENCY REQUIREMENTS An individual must be a resident of a town in order to be eligible for appointment or election to the position of town clerk or town treasurer of that town.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: "What are the residency requirements for elected or appointed clerks and treasurers of statutory towns?" As you point out in your opinion request 11 O.S. 23 [11-23](c) (1971) as last amended by O.S.L. 1974 Chapter 174, Section 3, makes no specific mention of residency requirements for elected or appointed town clerks and treasurers. It appears that no statute sets out specific residency requirements in order for one to be eligible to the office of town clerk or town treasurer. However, as noted by you Title 51 O.S. 8 [51-8] (1971) provides: "Every office shall become vacant on the happening of either of the following events before the expiration of the term of such office: ". . . Fourth. Ceasing to be a resident of the State, county, township, city or town, or of any district thereof, in which the duties of his office are to be exercised or for which he may have been elected or appointed." In examining the statutes, a reasonable and sensible construction must be made, with the object of such interpretation being to reach the true intent and meaning of the legislature. See Becknell v. State Industrial Court, 512 P.2d 1180 (1973). Interpreting the statutes so as to effectuate their purposes, it is obvious that the legislative intent is that an individual must be a resident of a town in order to be eligible for appointment or election to the office of town clerk or town treasurer. This view is further reinforced by an examination of 11 O.S. 571 [11-571] (1971) which sets out eligibility requirements for city officers.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: An individual must be a resident of a town in order to be eligible for appointment or election to the i position of town clerk or town treasurer of that town.  (JAMES C. PECK) (ksg)